 

--------------------------------------------------------------------------------

Exhibit 10.4
 
AMENDMENT NO. 2




This Amendment No. 2 is made, executed and delivered this  15th  day of July,
2010 by Dollardex Corp., a Panama corporation (“Dollardex”), in favor of CelLynx
Group, Inc., a Nevada corporation (“CelLynx”).


RECITALS


A.           On or about April 21, 2010, Dollardex executed and delivered to
CelLynx a Master Global Marketing and Distribution Agreement (the “Master
Agreement”);


B.           Dollardex and CelLynx executed and delivered  Amendment No. 1 in
order to amend and modify certain terms of the Master Agreement, as more fully
set forth in that amendment.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other consideration, the receipt and sufficiency of which
is hereby acknowledged, Dollardex and CelLynx hereby agree to Amendment No. 2
superceding Amendment No. 1 as follows:


1.           Dollardex will  suspend funding of CelLynx pending a Technology and
Business review  performed and/or commissioned by  a member of the Board of
Directors of CelLynx.  That review  is intended to provide the CelLynx
Board,  and Dollardex  with the following information prior to  August
15,  2010.


(i)           a detailed time line for the completion of the home unit , the
line item costs associated with the development of that unit for the  Americas
and Canada.
(ii)          a detailed and independent review of the problems or technical
hurdles  associated with the development of the home unit, i.e. uplink and
downlink
(iii)         the  conditions of  the manufacturer’s order and payment schedules
as related to release of product.
(iv)        a detailed use of funds to operate the business on a minimum basis
considering  necessary payments, employee requirements and  negotiated payables.
(v)         a re-assessment of the costs and time line required to produce the
home unit for the global market.
(vi)        a revised  budget to be approved or modified by the Board and
presented to Dollardex no later than August 15, 2010. In the meantime, the
parties will operate from the ’90 day forecast’ provided by management on July
14, 2010 subject to modification by the Board of CelLynx.



2.           Upon  CelLynx Board approval of this amendment ,  the Board will
appoint one of  its members to conduct, supervise and commission a business and
technology  review and  the Board will provide a Board Resolution  authorizing
that person to act on behalf of the Board in this endeavor and authorize
all  management and advisors,, past and present,  to cooperate with this process
.
 

 
 
 

--------------------------------------------------------------------------------

 
(a)           The funding specified  in the Original Agreement will be  provided
and/or modified in accordance with the Board approved budget referred to in
Section 2 (VI) above.  The budget will be provided to Dollardex on or
before   August 15, 2010.


(b)           The  further consideration for the continued funding of the
CelLynx Business Plan and Budget is that Dollardex will be and is  hereby
appointed as the independent and exclusive Distributor of the CelLynx products
throughout the world including the United States under the same terms and
conditions as referred to in the Master Global Marketing and Distribution
Agreement.


 Except as otherwise provided in this document, nothing shall affect or be
construed to affect any of the terms or provisions of the Master Agreement nor
impair the validity or enforceability thereof or any rights or powers which the
parties  now or hereafter may have under or by virtue thereof in case of any
default or non-fulfillment of the terms of the Master Agreement by the parties,
or otherwise.


Both CelLynx and Dollardex hereby specifically ratify and consent to each and
every term of the Master Agreement and this amendment.


Unless expressly defined herein, any defined term used herein shall have the
meaning established and set forth therefore in the Master Agreement.


DATED the day and year first written above.


 


 


 

  Dollardex Corp., a Panama corporation      
By: /s/ Danny Bland
Its: Chief Executive Officer




CelLynx Group, Inc., a Nevada corporation




By: /s/ Norman Collins
Its: Chief Executive Officer

 









